Citation Nr: 1737799	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for a back disability.  Jurisdiction has since been transferred to the VA RO in Roanoke, Virginia.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at the RO before a Decision Review Officer (DRO) in May 2011.  A copy of the DRO hearing transcript has been associated with the record.

On his September 2011 VA Form 9, the Veteran limited his appeal as to the denial of the claim to reopen the service connection claim for a low back disability.

Also in September 2011, the Veteran appointed Veterans of Foreign Wars of the United States (VFW) as his representative, which effectively revoked the prior representation by the Virginia Department of Veterans Services.

In a November 2016 VA Form 21-22, the Veteran appointed The American Legion (Legion) as his representative.  However, in March 2017, the American Legion indicated that the appointment was invalid under 38 C.F.R. § 14.631.  The Legion stated that the appointment appeared to have completed by an individual Post Service Officer and they were unable to verify recognition/accreditation by the Secretary's General Counsel.  Therefore, the American Legion stated that it had no authority to represent the Veteran.  In a June 2016 letter, the Board notified the Veteran that the November 2016 VA Form 21-22 appointing the Legion as his representative was invalid inquired if he wished to appoint a new representative.  As he has not appointed a new representative, and the last properly executed VA Form 21-22 was in favor of the VFW, the Board continues to recognize this organization as representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The last final rating decision that denied service connection for a back disability was issued in February 1986.  The Veteran was notified and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the February 1986 decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1. The February 1986 decision that denied service connection for a back disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2. Evidence received since the February 1986 decision is new and material, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Based on New and Material Evidence

Service connection for a back disability was denied by a September 1984 rating decision.  The Veteran submitted new and material evidence within one year; therefore, the decision did not become final.  

Service connection for a back disability was denied again by a February 1985 rating decision.  The Veteran again submitted new and material evidence within one year; therefore, the decision did not become final.   

Service connection for a back disability was denied again by a January 1986 rating decision.  Notice was provided in the following month and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  

The same factual basis is not generally thereafter considered.  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As noted above, a rating decision issued in February 1986 denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The February 1986 denial of service connection for a back disability was based on a determination that there was no nexus between the Veteran's back disability and service.  The evidence before the RO included the Veteran's service treatment records, lay statements, a December 1985 VA examination report, and post-service medical records.

The evidence received since the final February 1986 rating decision includes VA treatment records, lay statements, and a March 2010 VA examination report.  Specifically, in August 2009, the Veteran stated that he had pain every day of his life.  When presuming the credibility of his lay statement for purposes of reopening the claim, it relates to the unestablished fact of a nexus in terms of having had continuing back symptoms since service.  As this new evidence relates to the basis of the prior denial, it is material, and reopening of the claim for service connection for a back disability is warranted.

ORDER

New and material evidence has been received and the claim for entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

Further development is necessary prior to analyzing the merits of this claim.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was afforded a VA examination in March 2010 to determine the nature and etiology of his back disability.  The March 2010 VA examiner opined that the Veteran's low back disability is not caused by or a result of his military service.  The examiner noted that he Veteran had a lumbar spine x-ray during service that did not reveal any abnormalities to the bones of the spine.  The examiner also noted that he had a re-enlistment physical in December 1961 and back condition was not an issue preventing military service.  He stated that the documented degenerative changes to L5-S1 in 1973 and 1974 were not present during his in-service evaluation for back pain.  Therefore, the examiner concluded that the Veteran's back condition did not occur during service.  However, the March 2010 VA opinion is inadequate, as the VA examiner's opinion was based solely on the lack of medical documentation during service and does not consider the Veteran's competent lay statements regarding chronic pain ever since.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service); Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that a lay person is competent to identify the presence of disability or symptoms of disability subject to lay observation).  Therefore, remand is necessary to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's relevant VA treatment records since May 2016.
	
2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his current back disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.



Although a complete review of the claims file is imperative, attention is called to the following:

** November 1959 hospital treatment during service due to a fall that resulted in rib fractures, moderate limitation of back motion in all direction, and a contusion of the right posterior thorax.

**The Veteran's December 1959 report of intermittent low back pain for a number of years and pain in the lower thoracic area.  See Consultation Sheet.

**Post-service hospital records showing multiple admissions for back disability.   

After examination of the Veteran and review of the claims file, the VA examiner shall:

Provide an opinion, with adequate supporting rationale, as to whether the Veteran's current diagnosed back disability is at least as likely as not related to or caused by service.  

A thorough explanation must be provided for the opinion rendered.

3. Following the above development, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


